COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-14-00219-CV
 IN RE: DR. MANUEL ARANDA, JR.,
                                              '        AN ORIGINAL PROCEEDING
                             Relator.
                                              '               IN MANDAMUS
                                              '

                                              '


                                MEMORANDUM OPINION

       Dr. Manuel Aranda, Jr. Relator, has filed a motion to dismiss the mandamus proceeding

he previously brought against the Honorable Mike Herrera, Judge of the 383rd District Court of

El Paso County, Texas. We grant the motion, deny the motion for emergency relief as moot, and

dismiss the mandamus proceeding.


August 13, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating